“9 40"345B (Rev. 02/08/2019) judgment in a Criminal Petty Case (Modified) . __ Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. , (For Offenses Committed On or After November 1, 1987)

Bernardo Alvarez-Millan Case Number: 3:19-mj-24583

William R Burgener

Defendant's ATOPY Tne aan
REGISTRATION NO. 92036298 . Fr L. E: D

THE DEFENDANT: DEC 12 219
IX] pleaded guilty to count(s} 1 of Complaint

 

 

 

 

 

 

 

 

CLERK US OS THICT COURT
SOUTHE Bn mgteyed Ac Cee OAH A

O was found guilty to count(s)

 

 

 

 

 

 

after a plea of not guilty. BY ‘DP PUTY:
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s);
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
CL] Count(s) | _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant.is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned fora term of:

 

ra | c
C1 TIME SERVED ‘ “ days

X] Assessment: $10 WAIVED & Fine: WAIVED

2 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

CI Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 12, 2019
Date of Imposition of Sentence

CRA

/
Received

 

HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy 3:19-mj-24583

 

fo.

&

“

+

o

 
